[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This action is brought to the judicial district of Hartford claiming custody and visitation of two minor children. The plaintiff is Ivette Fernandez who is the mother of the minor children. The defendant Moises Montalvo is the father of said children who are Maria Montalvo born August 24, 1992 and Jesus Montalvo born June 9, 1994. The parties appeared through counsel and each testified.
Subsequent to the hearing, counsel stipulated to the submission of records from the State of Connecticut Department of Children and Families. Those records have been received and reviewed by the court.
Upon consideration of the evidence presented, including the testimony of the parties, documentary evidence as noted and reports from Family Relations, the court enters the following order:
The parties shall share joint custody of the minor children. In the event that a dispute arises with respect to education and/or medical care of the children, the defendant father shall have the final decision. Both parties are granted access to medical school and religious information regarding the children. The plaintiff mother shall have the right to the religious upbringing of the children in the event that a dispute arises as to that issue.
Physical custody of the minor children shall remain as it presently is with the defendant father. In addition, the father shall have the minor children for the third full weekend of every month and the fifth full weekend of every month for such months as have five full weekends. A full weekend shall be defined as a weekend beginning on Friday and ending Sunday of each month. The mother shall have parenting time with the children on the first and second weekend of each month from Saturday at 9:00 a.m. until Monday when she will return the children to school. On the fourth weekend of every month she shall have parenting time from Saturday at 9:00 a.m. until 3:00 p.m. In the event that the mother's CT Page 14331 parenting time falls on a long weekend or holiday weekend, she shall return the children to school on the following Tuesday. If she is unable to return the children to school following weekend visitation, she shall return the children to the defendant father the evening before the commencement of school at 6:00 p.m.
Neither parent shall physically discipline the children nor use alcohol or drugs while caring for the children for twenty-four hours prior to caring for the children. Neither parent shall allow any person other than the children's own parents to discipline the children in their respective households.
Both parents shall maintain a bed for each child in their own household. The children shall not be allowed to share beds with any other person.
The parents shall alternate the following holidays: Thanksgiving, Christmas Eve, Christmas Day, New Year's Day, and Easter. Holidays shall begin at 10:00 a.m. and end at 6:00 p.m. Christmas Eve shall be defined as the 24th of December from 6:00 p.m. until the 25th at 10:00 a.m.
___________________ Robaina, J. CT Page 14332